      Case 2:18-cv-01714-JCM-PAL Document 49 Filed 01/31/19 Page 1 of 4



 1 Bradley M. Marx
 2 Nevada Bar No. 12999
   MARX LAW FIRM, PLLC
 3 601 S. 10th St.,
 4 Las Vegas, NV 89101
   Phone: 702-900-2541
 5 Fax: 702-385-5518
 6 Email: brad@marxfirm.com
   Attorney for Plaintiff James Ku
 7
 8                    IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
 9
10
11 James Ku,                                      Case No.: 2:18-cv-01714

12                  Plaintiff,
13
           vs.                                    NOTICE OF SETTLEMENT AS TO
14                                                AMERICAN EXPRESS COMPANY
15 Trans Union, LLC, et al.                       ONLY

16                  Defendants.
17
18
19
           NOTICE IS HEREBY GIVEN that Plaintiff and Defendant, American Express
20
     Company in the above-captioned case have reached a settlement. Plaintiff anticipates
21
22 / / /
23
     ///
24
     ///
25
26 / / /
27 / / /
28
                                              1
      Case 2:18-cv-01714-JCM-PAL Document 49 Filed 01/31/19 Page 2 of 4



 1 filing a Notice of Voluntary Dismissal with Prejudice as to Defendant American
 2
   Express Company ONLY, pursuant to Fed. R. Civ. P. 41(a) within 60 days.
 3
 4        DATED: January 31, 2019
                                          Respectfully Submitted,
 5
 6                                        MARX LAW FIRM, PLLC

 7                                                 By: /s/Bradley M. Marx
 8                                                 Bradley M. Marx
                                                   601 S. 10th St.,
 9                                                 Las Vegas, NV 89101
                                                   Attorney for Plaintiff,
10
                                                   James Ku
11
12
13
         IT IS ORDERED that the settling parties shall have until April 1, 2019 to either file a
14   stipulation to dismiss with prejudice, or a joint status report advising when the stipulation
     to dismiss will be filed.
15
16      Dated: January 31, 2019
                                                            ____________________________
17                                                          Peggy A. Leen
                                                            United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28
                                                    2
      Case 2:18-cv-01714-JCM-PAL Document 49 Filed 01/31/19 Page 3 of 4



 1                             CERTIFICATE OF SERVICE
 2         I, hereby certify that a true and complete copy of NOTICE OF SETTLEMENT
 3 AS TO AMERICAN EXPRESS COMPANY ONLY has been served on this the 31st
 4 day of January 2019 by forwarding said copy via the court’s ECF system to:
 5
   Patrick J. Reilly, Esq.                     Ariel E. Stern, Esq.
 6 BROWNSTEIN HYATT FARBER                     Rex D. Garner, Esq.
 7 SCHREK, LLP                                 AKERMAN LLP
   100 N. City Pkwy. Suite 1600                1635 Village Center Circle Ste. 200
 8 Las Vegas, NV 89106                         Las Vegas, NV 89134
 9 Attorneys for BMW Financial Services        Attorneys for Bank of America, NA

10 Kurt Bonds, Esq.                            Jeremy J. Thompson, Esq.
11 Taylor Waite, Esq.                          CLARK HILL, PLLC
   ALVERSON TAYLOR SANDERS                     3800 Howard Hughes Pkwy., Suite 500
12 6605 Grand Montecito Parkway Ste. 200       Las Vegas, NV 89169
13 Las Vegas, NV 89149                         Attorneys for Equifax Information
   Attorneys for Trans Union, LLC              Services LLC
14
15 Jamie Stilz, Esq.                           Brandon C. Fernald, Esq.
   BOGATZ LAW GROUP                            FERNALD LAW GROUP
16 300 S. 4th St., Suite 830                   6236 Laredo St.
17 Las Vegas, NV 89101                         Las Vegas, NV 89146
   Attorneys for American Express              Attorneys for Capital One Bank (USA),
18 Company                                     NA
19
20
   I declare under penalty of perjury under the laws of the State of Nevada that the
21 foregoing is true and correct.
22
     DATED: January 31, 2019
23                                             By: /s/Bradley M. Marx
24                                               Bradley M. Marx

25
26
27
28
                                               3
Case 2:18-cv-01714-JCM-PAL Document 49 Filed 01/31/19 Page 4 of 4
